Case 9:19-cr-80030-WPD Document 159 Entered on FLSD Docket 05/21/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CaseNo.lg-8oo3o-cr-Dimitrouleas/M alhewsoh

  UN ITED STA TES O F A M ERICA

  VS.

  PHILLIP BRAUN ,
       alkla$TJ''
  AARON smtvo Ax,
  ROBERT DIM A GGIa
  AN THON V V EX TREI'
                     -LA

         a/kla,G1Joey,''
  JAMESBoècuzz1,
  DAVID wm sAuEk,
  BLA CK STON E LA BS,LLc,
  rd
  VENTECH LABS,LLC,

                           Defendants,
                                                /

              ORDER TO UNSEAL G OVERNM ENT'S M OTION TO UNSEAL
                  EX PARTE RESTR M NIN G ORDER M ATERIALS

         THIS CAUSE cam e before this Courton the United States'M otion to UnsealEx Parte

  Restraining OrderM aterials.TheCourtbeing fully advised in theprem ises,itishereby

         ORDERED AND ADJUDGED that the United States' M otion to Unseal Ex Parte

  Restraining OrderM aterials is G R AN TED ;

         TheClerk oftheCouz.
                           tshallunsealthe'united States'ExParteApplication forRestraining

  OrderPursuant'to 21U.S.C.j 853(E)Pertaining to Assets Subjectto CriminalForfeiture,the
  resultingExParteRestraining Order,theUnited States'M otion to Seal,andtheresulting Orderto

  Sealfiled in this.case.
Case 9:19-cr-80030-WPD Document 159 Entered on FLSD Docket 05/21/2019 Page 2 of 2



        DONEAND ORDERED inchambersatFol4Lauderdale,Florida,this t3 dayof
  M ay 2019.

                                                 l


                                     W I LIAM .DIM I O EAS
                                     UNITED STATES DISTRICT JUDGE
